DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 16, and 17 are pending.  Claims 1, 3-7, 9-11, 16, and 17 have been amended and claims 2 and 12 have been canceled.  

Response to Arguments
Applicant’s arguments filed on 10/01/2020 regarding 35 U.S.C. 102 rejection of claims 1-12, 16, and 17 have been fully considered but they are not persuasive.  Furthermore, the claim amendments have created 35 U.S.C. 112(b) issues.


Claim Rejections - 35 U.S.C. §102.
Regarding claim 1, Applicant argued, "Chen does not describe or reasonably suggest determining whether a subset of intermediate nodes includes one or more intermediate nodes within a boundary region between a first communication cell and a second communication cell and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region, initiating a part of a handover evaluation procedure, as claimed”; and “However, Chen provides no discussion or suggestion of initiating a part of a handover evaluation in a case that a subset of intermediate nodes are determined to be within a boundary region, as claimed. Determining that a UE is at or approaching a cell edge is not the same as determining whether a subset of intermediate nodes are determined to be within a boundary region. That is, the network in Chen merely determines whether a UE Pages 9-10 of Reply).
Examiner respectfully disagrees.  As stated in the prior Office action, Chen teaches “Introduction of Virtual Cell (CATT) defines a virtual cell as multiple TRPs (Transmission Reception Points) with a same cell ID under the control of a central unit; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam” (Pages 4-5 of prior Office action and paras. 0217-0218 of Chen) and “in Fig. 29, each beam has an associated boundary if the beams are the intermediate nodes and as the UE moves, it would move between beams based on the associated boundary of the beams, and each PHY mobility set has an associated boundary and the UE would change to a different PHY mobility set once it moves to the boundary between different PHY mobility sets” (Page 5 of prior Office action), which shows that the UE determines whether a TRP beam is acceptable in the current cell or the UE determines 
Thus, Chen teaches Applicant’s argued claim limitations.
Applicant further argues that the dependent claims depend from these allowable claims and are thus also allowable.  Applicant’s arguments are unpersuasive and, therefore, the rejection of these claims are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 16-17 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out 
Claims 1, 16, and 17 recite “includes one or more intermediate nodes within a boundary region between the first communication cell and the second communication cell; and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region”.  Therefore, it is not clear to the Examiner where the boundary region is actually located.  Based on the claim amendment, it appears that the boundary region is neither part of either the first or second communications cell but is within a region somewhere between the two communications cells.  The prior claim language from claim 2 states “intermediate nodes located towards a boundary region between the first communication cell and the second communication cell”, which was interpreted as definite although broad language.  When incorporating claim 2 into the independent claims, the language was changed to now make it uncertain as to what is being claimed.  In looking at Figs. 2 and 5, it appears what is intended was the coverage area of where the regions of each cell overlap so that coverage can be provided by either cell.
For purposes of examination, Examiner interprets the independent claims to read “includes one or more intermediate nodes within a boundary region which is a region which overlaps the first communication cell and the second communication cell where a UE can communicate; and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region”.
Dependent claims are rejected as depending from a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-11, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al  (US 2019/0319686 A1) support provided by provisional 62/364478.
Regarding claim 1, Chen teaches a method for triggering part of a handover evaluation procedure for determining whether to handover a terminal device from communicating with a first network infrastructure element associated with a first communication cell to communicating with a second network infrastructure element associated with a second communication cell in a wireless telecommunications system (Abstract; Paras. 0124 and 0129), 
Figs. 28-30; Paras. 0217-0225; i.e. given the broadness of the claims, Chen can be used multiple ways, each TRP could be the communication cell and the beams of each TRP could be the intermediate nodes. Also, the PHY mobility set could be the communication cell and the multiple TRPs/PHY mobility set could be the intermediate nodes), wherein communications between the first network infrastructure element and the terminal device are made via a subset of the intermediate nodes, the subset comprising one or more of the intermediate nodes selected as active intermediate nodes for the terminal device based on a location of the terminal device within the first communication cell (Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. if the intermediate nodes are the TRPs, Fig. 28 shows that the UE communicates with multiple TRPs based on its location and if the intermediate nodes are the beams of each TRP, Fig. 29 and para. 0007 shows that multiple beams of each TRP can be used based on connection strength, where connection strength would be based on location, and the active nodes are based on connection strength and if the UE is able to communicate with the beams/TRPs), and wherein the method comprises: determining whether the subset of active intermediate nodes for the terminal device includes one or more intermediate nodes within a boundary region between the first communication cell and the second communication cell, and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region, initiating the part of the handover evaluation procedure (Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; Introduction of Virtual Cell (CATT) defines a virtual cell as multiple TRPs (Transmission Reception Points) with a same cell ID under the control of a central unit; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. to perform intra-cell handover, the multiple TRPs in each cell would have the same cell ID, which would read on the predefined subset of intermediate nodes so that the UE would hand over to the same PHY mobility set in the case of the TRPs being the cell and the beams being the intermediate nodes or when performed for inter-cell handover, the UE would hand over to a new PHY mobility set in the case where the PHY mobility set is the cell and the TRPs are the intermediate nodes; in Fig. 29, each beam has an associated boundary if the beams are the intermediate nodes and as the UE moves, it would move between beams based on the associated boundary of the beams, and each PHY mobility set has an associated boundary and the UE would change to a different PHY mobility set once it moves to the boundary between different PHY mobility sets; as shown in Fig. 29 and discussed in the cited paragraphs, UE2 would continue using TRP2 when intra-cell handover is used and would move to TRP3 when inter-cell handover is used and it would be determined whether the TRP3 was within the boundary for the UE to communicate before handing over to the new TRP.  Furthermore, given the determining whether claim language claim, Ex parte Schulhauser could be used and take the alternate method step where the UE determines that the beam/TRP is not at the boundary region and performs intra-cell handover within the cell so no other rejection would be needed but is provided for compact prosecution purposes only).
Regarding claim 3, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the steps of determining if the subset of active intermediate nodes for the terminal device includes one or more predefined intermediate nodes and if so initiating the part of the handover evaluation procedure are performed by the first network infrastructure element (Figs. 28-30; Paras. 0217-0225; A unified mobility framework may be achieved where a mobility decision is either made by the UE, e.g., “UE controlled mobility,” or by the network, e.g., “network controlled mobility,” or by both UE and the network).
Regarding claim 4, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the steps of determining if the subset of active intermediate nodes for the terminal device includes one or more predefined intermediate nodes and if so initiating the part of the handover evaluation procedure are performed by the terminal device (Figs. 28-30; Paras. 0217-0225; A unified mobility framework may be achieved where a mobility decision is either made by the UE, e.g., “UE controlled mobility,” or by the network, e.g., “network controlled mobility,” or by both UE and the network).
Regarding claim 5, Chen teaches the limitations of the previous claims.  Chen further teaches wherein initiating the part of the handover evaluation procedure comprises the terminal device conveying an indication to the first network infrastructure element to indicate the terminal device has determined the subset of active intermediate nodes for the terminal device includes one or more of the predefined intermediate nodes (Figs. 28-30; Paras. 0217-0225 and 0335; once the beam change is decided, the UE may inform the network (e.g., gNB) of the new serving beam(s)).
Regarding claim 6, Chen teaches the limitations of the previous claims.  Chen further teaches wherein initiating the part of the handover evaluation procedure comprises configuring the terminal device to transmit uplink reference signalling or receive downlink reference signalling for use in establishing a measurement of radio conditions associated with a communication path between the terminal device and the Figs. 28-30; Paras. 0217-0225, 0193, and 0389; Beam training and tracking may involve the use of beam reference signals; once the beam change is decided by the TRP, the TRP may inform the UE of the new serving beam(s)).
Regarding claim 7, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the terminal device is configured to transmit uplink reference signalling or receive downlink reference signalling in response to initiation signalling received from the first network infrastructure element (Figs. 28-30; Paras. 0217-0225, 0003, 0193, and 0389; network may have knowledge of UE's beams (UL TX beams and DL RX beams) through network UL measurements or UE signaling for e.g. UE configuration or UE capability signaling; Beam training and tracking may involve the use of beam reference signals; once the beam change is decided by the TRP, the TRP may inform the UE of the new serving beam(s)).
Regarding claim 8, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the initiation signalling is received by the terminal device in association with a paging message from the first network infrastructure element (Figs. 28-30; Paras. 0217-0225, 0003, 0193, and 0389; network may have knowledge of UE's beams (UL TX beams and DL RX beams) through network UL measurements or UE signaling for e.g. UE configuration or UE capability signaling; Beam training and tracking may involve the use of beam reference signals; once the beam change is decided by the TRP, the TRP may inform the UE of the new serving beam(s)).
Regarding claim 9, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the terminal device is configured to transmit uplink reference signalling or receive downlink reference signalling in a format determined by configuration information received from the first network infrastructure element (Figs. 28-30; Paras. 0217-0225, 0003, and 0514; network may have knowledge of UE's beams (UL TX beams and DL RX beams) through network UL measurements or UE signaling for e.g. UE configuration or UE capability signaling; Both long and short format UL transmissions may use this architecture. FIGS. 85 and 86 shows examples of long and short formats, respectively, where the numerology for the UCI and UL RS).
Regarding claim 10, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the handover evaluation procedure comprises comparing measurements of radio conditions associated with communication paths between the terminal device and respective ones of the first and second network infrastructure elements, and wherein initiating the part of the handover evaluation procedure comprises initiating the measurement and comparison of radio conditions or initiating the measurement and comparison of radio conditions at an increased rate (Figs. 28-30; Paras. 0007, 0079, and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; a UE may obtain a general mobility set from an entity managing operations of a first radio access network, such as a gNB. The general mobility set may contain, for example, a list of transmit-and-receive points (TRPs) and/or a list of cells and or a list of beams (UE's beams and/or TRP's beams) within the radio access network. The UE may then make measurements of communications conditions with various beams, e.g., of transmit-and-receive points within the general).
Regarding claim 11, Chen teaches the limitations of the previous claims.  Chen further teaches wherein the second communication cell comprises a group of intermediate nodes distributed through the second communication cell for supporting communications with the second network infrastructure element in the second communication cell, and wherein the method further comprises the first network infrastructure element conveying an indication to the second network infrastructure element to cause the second network infrastructure element to activate any of a predefined subset of the intermediate nodes distributed through the second communication cell which are not already activated in response to determining the subset of active intermediate nodes for the terminal device includes one or more intermediate nodes in the predefined subset of intermediate nodes distributed through the first communication cell (Figs. 28-30; Paras. 0007, 0079, and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; a UE may obtain a general mobility set from an entity managing operations of a first radio access network, such as a gNB. The general mobility set may contain, for example, a list of transmit-and-receive points (TRPs) and/or a list of cells and or a list of beams (UE's beams and/or TRP's beams) within the radio access network. The UE may then make measurements of communications conditions with various beams, e.g., of transmit-and-receive points within the general; the UE may provide an observation of the communications conditions to the TRP or gNB or cell, and allow the TRP or gNB or cell to adjust either the general or specific mobility sets accordingly).
Regarding claim 16, Chen teaches a method of operating a terminal device in a wireless telecommunications system to determine whether to trigger part of a handover evaluation procedure for determining whether to handover the terminal device from communicating with a first network infrastructure element associated with a first communication cell in the wireless telecommunications network to communicating with a second network infrastructure element associated with a second communication cell in the wireless telecommunications system (Abstract; Paras. 0124 and 0129), 
wherein the first communication cell comprises a group of intermediate nodes distributed through the first communication cell (Figs. 28-30; Paras. 0217-0225; i.e. given the broadness of the claims, Chen can be used multiple ways, each TRP could be the communication cell and the beams of each TRP could be the intermediate nodes. Also, the PHY mobility set could be the communication cell and the multiple TRPs/PHY mobility set could be the intermediate nodes), communications between the first network infrastructure element and the terminal device are made via a subset of the intermediate nodes, and the subset comprising one or more of the intermediate nodes selected as active intermediate nodes for the terminal Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. if the intermediate nodes are the TRPs, Fig. 28 shows that the UE communicates with multiple TRPs based on its location and if the intermediate nodes are the beams of each TRP, Fig. 29 and para. 0007 shows that multiple beams of each TRP can be used based on connection strength, where connection strength would be based on location, and the active nodes are based on connection strength and if the UE is able to communicate with the beams/TRPs), the method comprising: determining, by the terminal device whether the subset of intermediate nodes for the terminal device includes one or more intermediate nodes within a boundary region between the first communication cell and the second communication cell, and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region, initiating the part of the handover evaluation procedure (Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; Introduction of Virtual Cell (CATT) defines a virtual cell as multiple TRPs (Transmission Reception Points) with a same cell ID under the control of a central unit; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. to perform intra-cell handover, the multiple TRPs in each cell would have the same cell ID, which would read on the predefined subset of intermediate nodes so that the UE would hand over to the same PHY mobility set in the case of the TRPs being the cell and the beams being the intermediate nodes or when performed for inter-cell handover, the UE would hand over to a new PHY mobility set in the case where the PHY mobility set is the cell and the TRPs are the intermediate nodes; in Fig. 29, each beam has an associated boundary if the beams are the intermediate nodes and as the UE moves, it would move between beams based on the associated boundary of the beams, and each PHY mobility set has an associated boundary and the UE would change to a different PHY mobility set once it moves to the boundary between different PHY mobility sets; as shown in Fig. 29 and discussed in the cited paragraphs, UE2 would continue using TRP2 when intra-cell handover is used and would move to TRP3 when inter-cell handover is used and it would be determined whether the TRP3 was within the boundary for the UE to communicate before handing over to the new TRP.  Furthermore, given the determining whether claim language claim, Ex parte Schulhauser could be used and take the alternate method step where the UE determines that the beam/TRP is not at the boundary region and performs intra-cell handover within the cell so no other rejection would be needed but is provided for compact prosecution purposes only).
Regarding claim 17, Chen teaches a terminal device for use in a wireless telecommunications system comprising the terminal device, a first network infrastructure element associated with a first communication cell and a second network infrastructure element associated with a second communication cell (Abstract; Paras. 0124 and 0129), 
wherein the first communication cell comprises a group of intermediate nodes distributed through the first communication cell (Figs. 28-30; Paras. 0217-0225; i.e. given the broadness of the claims, Chen can be used multiple ways, each TRP could be the communication cell and the beams of each TRP could be the intermediate nodes. Also, the PHY mobility set could be the communication cell and the multiple TRPs/PHY mobility set could be the intermediate nodes) the terminal device is configured to communicate with the first network infrastructure via a subset of the intermediate nodes, and the subset comprising one or more of the intermediate nodes selected as active intermediate nodes for the terminal device based Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. if the intermediate nodes are the TRPs, Fig. 28 shows that the UE communicates with multiple TRPs based on its location and if the intermediate nodes are the beams of each TRP, Fig. 29 and para. 0007 shows that multiple beams of each TRP can be used based on connection strength, where connection strength would be based on location, and the active nodes are based on connection strength and if the UE is able to communicate with the beams/TRPs), the terminal device comprising a transceiver; and control circuitry configured to: determine whether the subset of intermediate nodes for the terminal device includes one or more intermediate nodes within a boundary region between the first communication cell and the second communication cell, and in a case that the determining indicates that the subset of intermediate nodes includes the one or more intermediate nodes within the boundary region, initiating part of a handover evaluation procedure for determining whether to handover the terminal device from communicating with the first network infrastructure element to communicating with the second network infrastructure element (Figs. 28-30; Paras. 0007 and 0217-0225; UE may alter its beamforming parameters in response to changes in status due to changes in angle or orientation, and/or changes in TRP connection strength and other mobility events. For example, a UE may switch to using a wider beam, a different beam, or multiple beams in response to a change in orientation; Introduction of Virtual Cell (CATT) defines a virtual cell as multiple TRPs (Transmission Reception Points) with a same cell ID under the control of a central unit; When UE1 moves to a new position, a better beam from the same TRP (TRP1 in FIG. 29) may be available. In this case, intra-TRP beam switching may be performed. When UE2 moves to a new position, there may be no acceptable beams from the TRPs in the current PHY mobility set detected. An update of the current PHY mobility set is needed. After the update, UE2 decides that a beam from TRP3 can be used as the new serving beam; i.e. to perform intra-cell handover, the multiple TRPs in each cell would have the same cell ID, which would read on the predefined subset of intermediate nodes so that the UE would hand over to the same PHY mobility set in the case of the TRPs being the cell and the beams being the intermediate nodes or when performed for inter-cell handover, the UE would hand over to a new PHY mobility set in the case where the PHY mobility set is the cell and the TRPs are the intermediate nodes; in Fig. 29, each beam has an associated boundary if the beams are the intermediate nodes and as the UE moves, it would move between beams based on the associated boundary of the beams, and each PHY mobility set has an associated boundary and the UE would change to a different PHY mobility set once it moves to the boundary between different PHY mobility sets; as shown in Fig. 29 and discussed in the cited paragraphs, UE2 would continue using TRP2 when intra-cell handover is used and would move to TRP3 when inter-cell handover is used and it would be determined whether the TRP3 was within the boundary for the UE to communicate before handing over to the new TRP).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474